Citation Nr: 0612946	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a pelvic fracture with 
left hip pain.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to October 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The veteran failed to appear for a scheduled RO hearing in 
April 2004. The veteran provided no good cause for failing to 
appear and no further requests for a hearing were noted in 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent as his left hip experiences a lot of 
pain on motion and he has to compensate with the right hip.

In a December 2002 VA examination, the examiner stated that 
the veteran's hips were normal and the left hip's range of 
motion equaled the right.  There was pain in the lower back 
elicited bilaterally at the end of the external rotation of 
the left and right legs.  There was also slight pain with 
pelvis stress.  There was pain to palpation in the sacroiliac 
joints, left and right, most noticeably on the left side; and 
on hyperextension of the thigh; and on palpation of the 
origin of the adductors of both legs, which increased with 
resistance.  The impression was chronic inflammation of the 
adductor insertion and sacroiliac degenerative changes.  
However, the examiner did not assess the current severity of 
the veteran's service-connected disability in terms of 
degrees of range of motion, limitation of motion due to pain, 
excess fatigability, flare-ups, and whether pain could 
significantly limit functional ability during flare-ups.  
Specifically, the examiner did not offer a range of motion 
for the left hip in terms of degrees.  As a result, the 
examination is insufficient as a basis for a decision on the 
veteran's increased rating claim because the overall 
disability picture is not portrayed.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the residuals of the 
pelvic fracture with left hip pain.  All 
required tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include range of motion studies and 
commentary as to the extent of any 
painful motion or functional loss due to 
pain, weakness, and fatigability.  

2.  After completing the above 
development, the AMC/RO should again 
address the veteran's claim for an 
increased evaluation for the residuals of 
a pelvic fracture with left hip pain.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






